           CASE 0:21-cr-00142-DSD-KMM Doc. 21 Filed 06/30/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                      Case No. 21-CR-00142(3) (DSD/KMM)

                          Plaintiff,

      v.                                           NOTICE OF APPEARANCE /
                                                  SUBSTITUTION OF COUNSEL
SAEID JABERIAN,

                         Defendant.




      PLEASE TAKE NOTICE that William J. Mauzy, Mauzy Law Office PA, 800

Hennepin Avenue, Suite 800, Minneapolis, MN 55403 has been substituted for Andrew

S. Birrell, Birrell Law Firm PLLC, 333 South Seventh Street, Ste 2350, Minneapolis, MN

55402, as attorney for Saeid Jaberian in the above-captioned matter.

Date: June 30, 2021                             Respectfully submitted,



                                         By:      /s/ William J. Mauzy
                                                William J. Mauzy (#68974)
                                                Mauzy Law Office, PA
                                                800 Hennepin Avenue
                                                Suite 800
                                                Minneapolis, MN 55403
                                                (612) 340-9108
                                                wmauzy@mauzylawfirm.com
                                                Attorney for Defendant
